DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/30/2021 has been entered.  Claims 12-14, 20-35, 38 are pending in the application with claims 12, 24 amended, claims 21, 23, 27-29 withdrawn, claims 1-11, 15-19, 36, 37 cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shick (US Patent Application Publication No. 2013/0058844) in view of Stout et al. (US Patent Application Publication No. 2007/0293818, hereinafter Stout).

In regard to claim 12, Shick discloses a device (10, Fig. 1) for accommodating a surgical tool (via a needle piercing the septum (42) of the device (10)) comprising:
a housing (20) having an outer surface defining an opening (Figs. 1-2), an interior of the housing defining a canal for receiving a surgical tool (the interior of the housing is configured to receive a needle), the canal having a first end coupled to the opening and a second end terminating within the housing such that the second end is closed within the housing (Fig. 1); and
a seal (42) disposed about the opening to provide sealing (Figs. 1,2);
wherein the seal is configured to provide sealing on the surgical tool while the surgical tool is inserted through the seal (Par. 6, where the septum is capable of sealing around a needle).

Stout teaches an analogous septum (16, Fig. 33) for use with a vascular access device (10).  The septum can be formed of a thermochromic material such that when the surface of the septum is swabbed with alcohol the temperature of the septum decreases causing the septum to change color.  After the alcohol has completely evaporated the septum will revert back to room temperature and therefore back to its original color indicating the device is clean and/or disinfected (Par. 116-120, Fig. 33).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the septum of Shick with the thermochromic septum of Stout providing an indication to the user when a surface of the septum is being cleaned and disinfected by changing a color of the septum when alcohol is applied to the septum and further provides an indication when cleaning of the septum has been completed by the septum returning to its original color once alcohol has completely evaporated and the septum reverts back to room temperature (Par. 120).
For clarity, the indication as taught by Stout being the septum has been warmed up, i.e. returned to room temperature and ready to use, i.e. cleaned and disinfected.

In regard to claim 13, Stout teaches wherein the seal is fabricated from a material that changes color upon heating (Par. 116-120).

In regard to claim 14, Stout teaches wherein the material of the seal is a thermo-chromic elastomeric material (Par. 116-120).

In regard to claim 20, Shick teaches wherein the indication is visible when the surgical tool is received within the canal (the septum (42) is visible with the needle is received in the cannula and therefore the indication is also visible).

In regard to claim 24, Shick discloses a device (10, Fig. 1) for accommodating a surgical tool (via a needle piercing the septum (42) of the device (10)) comprising:
a housing (20) having an outer surface defining an opening (Figs. 1-2), an interior of the housing defining a canal for receiving a surgical tool (the interior of the housing is configured to receive a needle), the canal having a first end coupled to the opening and a second end terminating within the housing (Fig. 1); and
a seal (42) disposed about the opening to provide sealing (Figs. 1,2), 
wherein the seal is configured to provide sealing on the surgical tool while the surgical tool is inserted through the seal (Par. 6, where the septum is capable of sealing around a needle).

Stout teaches an analogous septum (16, Fig. 33) for use with a vascular access device (10).  The septum can be formed of a thermochromic material such that when the surface of the septum is swabbed with alcohol the temperature of the septum decreases causing the septum to change color.  After the alcohol has completely evaporated the septum will revert back to room temperature and therefore back to its original color indicating the device is clean and/or disinfected (Par. 116-120, Fig. 33).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the septum of Shick with the thermochromic septum of Stout providing an indication to the user when a surface of the septum is being cleaned and disinfected by changing a color of the septum when alcohol is applied to the septum and further provides an indication when cleaning of the septum has been completed by the septum returning to its original color once alcohol has completely evaporated and the septum reverts back to room temperature (Par. 120).
For clarity, the indication as taught by Stout being the septum has been warmed up, i.e. returned to room temperature and ready to use, i.e. cleaned and disinfected.
Further, the septum (42) as taught by Shick would be still be visible when a needle punctures the septum and therefore the indication would also be visible.

In regard to claim 25, Stout teaches wherein the seal is fabricated from a material that changes color upon heating (Par. 116-120).

In regard to claim 26, Stout teaches wherein the seal is fabricated from a thermo-chromic elastomeric material (Par. 116-120).
Response to Arguments
Applicant’s arguments with respect to claims 12-14, 20, 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner Comments
In order to advance prosecution, the examiner suggests Applicant amend claims 12 and 24 to include structure regarding heating components positioned within the housing to accomplish the heating of the interior space of the canal to cause the seal to change color as well as the surgical tool being an endoscope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/             Primary Examiner, Art Unit 3795                                                                                                                                                                                           	July 31, 2021